McCLELLAN, J.
The sole question in this case is whether a defendant in garnishment may interpose a claim of exemption to the money admitted by the garnishee to be owing after he,, tlei defendant, lias given bond for the dissolution of the. garnishment .under the act of February 12, Í891, (Acts, ’1890-91,. p, 500,) and the garnishee has paid the money.oyer, to,the defendant. We regard this question ás being substantially settled in the affirmative by'the decisión, of this coiirt.in.the case *419of Guilford et al. v. Reeves & Co., 103 Ala. 301, where it was held that the statutory claim of a third person to the fund could he maintained after the bond had been giren and the money had under it been paid orer to t'he defendant. The position that under the circumstances stated the fund is not in,gremio legis is untenable. It continues in the hands of the law in such cases just as property surrendered to a party under a forthcoming-bond is constructively, but none the less efficaciously, for all purposes of this sort, in gremio legis.
The judgment of the circuit court must be affirmed.
Affirmed. '